DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The specification is objected to for reciting on page 9, line 5 that “The equivalent inertia maybe”. The phrase should read: The equivalent inertia may be. Appropriate correction is required. 
Claim Objections
Claims 12, 15, 17, 20 are objected to because of the following informalities: They recite “arear”. This should read: a rear. For examination purposes, that is how the word will be interpreted. Appropriate action is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because certain claim limitations in the claims, as drafted, under their broadest reasonable interpretation, are directed to a judicial exception without significantly more. In particular, the only independent claim in the case, which is claim 1, contains limitations that are directed toward abstract ideas, laws of nature, or mathematical calculations, without claiming significantly more than Detailed Action will therefore proceed through the Alice/Mayo test, as described in MPEP §2106, subsection III and MPEP §2106.04, subsection II(A) to show that the independent claims, as drafted, are not eligible subject matter for a patent under 35 U.S.C. 101.
With respect to step 1 of the Alice analysis, it must be determined if the claims are directed to one of the four statutory categories eligible for patentability, which are: a process, machine, manufacture, or composition of matter. In this case, the claim is directed to either a system or a process and therefore pass step 1. The analysis will therefore proceed to step 2A, prong 1. 
With respect to step 2A, prong 1, it must be determined if the claims recite a judicial exception to the statutory categories that are eligible for patentability. In other words, it must be determined if the claims are directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea such as a mathematical calculation or mental process. In this case, the claim falls within the “mental processes” grouping of abstract ideas. The claim recites two “determining” steps and an “acquiring” step, but does not integrate these steps into a practical application. Thus, the claim recites a mental process. The analysis will therefore proceed to step 2A, prong 2. 
With respect to step 2A, prong 2, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. In this case, the steps in the claim do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Diamond v. Diehr case, in which calculations were performed and sensor data acquired, to solve an equation based on the temperature inside a mold and an elapsed time. Yet in the Diehr case, the computer eventually commanded a mold to open based on the results of the equation, and the mathematical and computer analysis was therefore integrated into a practical application. In the present case, if some of the limitations were incorporated into the independent claim, then the independent claim might well be integrated into a practical application. The analysis will now proceed to step 2B. 
With respect to step 2B, in which any additional element or combination of elements considered to be insignificant extra-solution activity in Step 2A, prong 2 is re-evaluated, to see if the re-evaluation finds that the element or elements are unconventional or otherwise more than well-understood, routine, conventional activity in the field. In this case, the examiner finds that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The conclusion from going through the Alice/Mayo test is that the independent claims are not integrated into a practical application and are therefore not patent eligible under 35 U.S.C. 101. All the dependent claims, except claims 13 and 20, exhibit similar characteristics. Therefore these claims, as drafted, are also not eligible subject matter for a patent under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Fig. 2 of the drawings, does not reasonably provide enablement for the short three-step method of claim 1. There are critical steps missing from the claim. For evidence that there are critical steps the examiner points to Fig. 2, which includes steps S3 and S5 in which variations of equivalent inertia are subtracted from one another. This is not found in claim 1. Therefore, the scope of the claim is not commensurate with the scope of the method that enables the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 recites:

determining, by a controller, whether torque is applied to drive wheels while driving the vehicle; 
acquiring, by the controller, equivalent inertia information of a drive system in real time based on drive system operation information in response to determining that the torque is being applied to the drive wheels (the antecedent to “the drive wheels will be interpreted to be “drive wheels” above); and 
determining, by the controller, understeer or oversteer of the vehicle from the equivalent inertia information obtained in real time.  
Because claim 1 is missing critical steps and also is not integrated into a practical application, it seems to the examiner that the applicant will have to write at least two separate independent claims, one for the four wheel drive system, and one for the front-wheel and rear-wheel drive system. Three independent claims would be even clearer and preferred. Furthermore, the examiner believes that if two or three independent claims are written, than a restriction will be justified because four wheel drive traction control is different species from two wheel drive traction control and searching both creates an undue search burden. Although the examiner will not issue the restriction at this time because he feels that performing the search will not at this time create an undue search burden, he reserves the right to issue a restriction at a later time if the claims develop the species further. 
	Therefore, the examiner recommends selecting, say, just the four wheel drive claims which are claims 1-4, 6-9, 14-18, and filing a divisional or continuation application for the other embodiments, which are claims 5, 10-13, 19, and 20. 

Claim 1 is also rejected for a written description issue due to the use of the term “equivalent inertia”. According to page 9, lines 3-8 of the specification, the term “equivalent inertia maybe [sic] obtained from a relationship” in which “T is equivalent” inertia. But the examiner does not find the term “T” in the equation on line 6. Page 9, lines 9-16 go on to teach that equivalent inertia is related to wheel speed or the rotational speed of the drive device, or transmission input or output shaft. Therefore, it appears that equivalent inertia is essentially a wheel speed, although there may be constants involved. For examination purposes, the term equivalent inertia will be interpreted as a wheel speed.  
Claims 7-13 and 17-20 use a similar phrase: “variation of equivalent inertia.” For example, Fig. 2, S3 and S4, use this latter phrase. The key section for determining what this latter phrase means might be page 13, lines 19-26, of the specification. This section, especially lines 24-25, teaches that “the real-time variation of equivalent inertia…may be calculated.” There is also a section on page 13, lines 19-21, that teaches that if there is no slip in the front wheels the “variation of equivalent inertia…will remain constant.”
In one interpretation, as possibly suggested on page 12, line 23 through page 13, line 7, the variation of equivalent inertia might the real-time speed command, or error in the commanded speed vs. the actual speed, even with no slip. Since in a closed-loop control system a real-time speed command would probably be essentially the error in the commanded speed vs. the actual speed, the speed command and the speed error are essentially the same. For examination purposes, the phrase “variation of equivalent 
A second rejection under 112(a) is that it is also not clear in the disclosure, whether the slipping equivalent inertia is subtracted from the non-slipping equivalent inertia, or vice-versa. For examination purposes, that is how the application will be interpreted. 
A third rejection under 112(a) is that it is also not clear whether or not these terms in the subtraction remain the same for the front and rear wheel cases. For examination purposes, that is how the application will be interpreted. 
Page 13, lines 19-21, teach that if there is no slip in the front wheels the “variation of equivalent inertia…will remain constant.” The same holds true if there is no slip in the rear wheels. Indeed, it seems that the variation will not only remain constant, it will be zero. It also seems that all of this is a rather round-about way of saying that if the front wheels are given a speed command, and the speed sensor reads out a value, and the error is greater or less than a certain error value, then there is slip. (That much seems to be the basic operating principle of traction control vehicles.) 
This interpretation is supported by the fact that Fig. 2, S4 and S5, make torque corrections.
This interpretation also seems to be supported by page 9 of the specification of the present application, lines 13-24, which teaches that the “inertia information of a drive system” can be determined from the wheel speed of the drive wheels “or” the “rotational speed of the drive device, that is, a motor speed.” This speed could include the rotation speed of the transmission input shaft “or a transmission output shaft”. Basically, it 
In summary, the phrase “variation of equivalent inertia” appears to be a difference between an equivalent inertia in a non-slip and slip state. If the front wheels are slipping the “variation of equivalent inertia” will be interpreted as the actual equivalent inertia minus the expected or commanded equivalent inertia. But since, the specification of the present application, page 9, lines 13-24, teach that the inertia can be determined in part from the wheel speed or motor speed, the variation of equivalent inertia is essentially: the actual speed (which will be higher for a slipping wheel) minus the commanded speed of that wheel. This quantity, or at least this quantity over time, such as the time between control cycles, can be multiplied by a constant representing the inertia of the system to obtain the “variation of equivalent inertia”. It seems to the examiner that this is basically the common teaching in the art of calculating an error in a closed loop control system. A value is commanded, a value is measured, and the error (or “variation”) is their difference. This error is used in the feedback loop for correction purposes. Therefore, prior art that teaches determining a speed error to detect and fix slipping, teaches a “variation of equivalent inertia”. Furthermore, since the specification, page 7, lines 25-29 and page 9, lines 3-8, teach that the closed loop speed system is essentially a closed loop torque system, prior art that teaches a closed loop torque system is also valid art to apply to claims that use phrases such as “variation of equivalent inertia”.

A fourth rejection under 112(a) is that Claim 1 uses the term “posture of a vehicle”. However the term is not defined in the specification. It may be that the term refers to the “lateral movement” of the vehicle and when the vehicle is “driving straight,” as both mentioned in page 1 of the specification. For examination purposes, the term posture will be interpreted as comprising lateral movement but also including cases when the vehicle is still “driving straight”, as mentioned on page 1 of the specification. 
Claims 7-13, 17-20 are rejected for lacking written description for using the phrase “variation of equivalent inertia.” See the first rejection for lacking written description of claim 1 for an explanation of this rejection and how the phrase will be interpreted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2016/0297440 A1).

Regarding claim 1, Lee discloses: 
A method of controlling posture of a vehicle, comprising: 
determining, by a controller (see paragraph 0050), whether torque is applied to drive wheels while driving the vehicle (see Fig. 1, S42); 
acquiring, by the controller, equivalent inertia information of a drive system in real time based on drive system operation information in response to determining that the torque is being applied to the drive wheels (the antecedent to “the drive wheels will be interpreted to be “drive wheels” above. See the USC 112(a) rejection for what the term “equivalent inertia information” can mean. With that in mind, see Lee, paragraphs 0076 and 0077. Wheel torques are not only calculated, but controlled. Furthermore, the front and wheel speeds are determined.
determining, by the controller, understeer or oversteer of the vehicle from the equivalent inertia information obtained in real time (the specification of the present application, page 6, lines 12-18 and page 10, lines 6-12, teach that understeer and oversteer can be determined even when there is no lateral movement of the vehicle and the vehicle is driving straight. This raises the question of how understeer and oversteer can be determined? The answer seems to be, according to page 11, lines 22-26, that the applicant views determining understeer or oversteer, as determining front wheel slip and rear wheel slip, respectively. According to page 13, lines 5-7, determining understeer or oversteer is related to answering Yes or No out of S3 and S5. For examination purposes, determining that the front wheels are slipping more than the back will be interpreted as determining understeer, and determining that the back wheels are slipping more than the front will be interpreted as determining oversteer. With that in mind, see Lee, paragraphs 0086-0089.)

Regarding claim 3, Lee discloses the method of controlling posture of a vehicle of claim 1.
Yet Lee does not appear to explicitly further teach:
A method of controlling posture of a vehicle, wherein 
the vehicle is a four-wheel-drive vehicle having a front-wheel-drive motor and a rear-wheel-drive motor as drive devices for driving the vehicle (see paragraph 0015. See paragraph 0006 for a front motor and paragraph 0012 for a driving motor at the rear wheel).  

Regarding claim 4, Lee teaches the method of controlling posture of a vehicle of claim 1.
Lee further teaches:
The method of controlling posture of a vehicle, wherein 
the vehicle is a front-wheel-drive vehicle having a front-wheel-drive motor as a drive device for driving the vehicle (see paragraph 0009).
a rear-wheel-drive vehicle having a rear-wheel-drive motor as the drive device for driving the vehicle (see paragraph 0009 for a 2WD mode that uses “only any one of front and rear wheels.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Endo et al. (U.S. Pat. Pub. No. 9,233,682 B2).


Yet Lee does not appear to explicitly further teach:
A method of controlling posture of a vehicle wherein the determining of whether the torque is applied to the drive wheels includes 
determining that the torque is applied to the drive wheels when a torque command for a drive device for driving the vehicle is greater than a predetermined command reference value.  
However, Endo teaches:
determining that the torque is applied to the drive wheels when a torque command for a drive device for driving the vehicle is greater than a predetermined command reference value (see col. 6, lines 47-52 for determining that a torque command is greater than a threshold value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee, to add the additional features of determining that the torque is applied to the drive wheels when a torque command for a drive device for driving the vehicle is greater than a predetermined command reference value, as taught by Endo. The motivation for doing so would be to reduce wheel slipping on areas of low friction, as recognized by Endo (see col. 1, lines 50-54). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ienaga et al. (US2017/0246957 A1).

Regarding claim 5, Lee teaches the method of controlling posture of a vehicle of claim 1.
Lee further teaches:
The method of controlling posture of a vehicle, wherein 
the drive system operation information is information of a drive system speed and a torque command in a previous control period for a drive device for driving the vehicle (see Fig. 2 for wheel speeds. See Fig. 1 for torque commands. See also paragraph 0016 for “vehicle state information” including the driver request torque. See also paragraph 0018 for a driver accelerator pedal amount equaling a torque command. See paragraph 0080 for the driver having the intention of sudden acceleration. See paragraph 0088 for wheel speed differences.).  
However, Lee does not explicitly teach that information came from a “a previous control period for a drive device”. 
However, Ienaga teaches using control information including accelerator pedal information and torque information from “a previous control period for a drive device” (see paragraphs 0035-0036).
see Abstract). 
This combination would be especially obvious, because a person of ordinary skill in the art would reasonably consider that the teachings of Lee are performed using a closed-loop control system that uses previous data and current data to determine an error amount and the new command value. Therefore, Ienaga just says explicitly what the preponderance of the evidence implies in Lee. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 6, Lee and Ienaga teach the method of controlling posture of a vehicle of claim 5.
Lee further teaches:
The method of controlling posture of a vehicle, wherein 
the drive system speed is one of 
speeds of the drive wheels (see Fig. 2 for wheel speeds), 
a speed of the drive device, 
a transmission input shaft rotational speed, and 
a transmission output shaft rotational speed.  


Claims 7-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kaneko et al. (US2019/0193577 A1).

Regarding claim 7, Lee teaches the method of controlling posture of a vehicle of claim 1.
Lee further teaches:
The method of controlling posture of a vehicle, wherein 
the vehicle is a four-wheel-drive vehicle having a front-wheel drive device and a rear-wheel drive device as the drive devices for driving the vehicle (see paragraph 0012).
Yet Lee does not appear to explicitly further teach: 
The method of controlling posture of a vehicle, wherein 
the equivalent inertia information of the drive system includes 
a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front-wheel-side drive system and 
a variation of equivalent inertia of a rear-wheel side obtained in real time from operation information of a rear-wheel-side drive system.  
However, Kaneko teaches: 
The method of controlling posture of a vehicle, wherein 
the equivalent inertia information of the drive system includes 
a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front-wheel-side drive system and 
a variation of equivalent inertia of a rear-wheel side obtained in real time from operation information of a rear-wheel-side drive system (for both these bullet points, see paragraph 0073 for detecting slip of each of a front wheel and the rear wheel.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee, to add the additional features of a method of controlling posture of a vehicle, wherein the equivalent inertia information of the drive system includes a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front-wheel-side drive system and a variation of equivalent inertia of a rear-wheel side obtained in real time from operation information of a rear-wheel-side drive system, as taught by Kaneko. The motivation for doing so would be to reduce wheel slip (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 8, Lee and Kaneko teach the method of controlling posture of a vehicle of claim 7.
Lee does not further teach:

determining the understeer or the oversteer of the vehicle in response to determining that a difference between the variation of the equivalent inertia of the front-wheel side and the variation of the equivalent inertia of the rear-wheel side is greater than a predetermined difference reference value.  
However, Kaneko teaches:
A method of controlling posture of a vehicle further comprising: 
determining the understeer or the oversteer of the vehicle in response to determining that a difference between the variation of the equivalent inertia of the front-wheel side and the variation of the equivalent inertia of the rear-wheel side is greater than a predetermined difference reference value (see paragraph 0073 for setting one of the front wheel or the rear wheel where the larger slip is detected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee and Kaneko, to add the additional features of a method of controlling posture of a vehicle, wherein determining the understeer or the oversteer of the vehicle in response to determining that a difference between the variation of the equivalent inertia of the front-wheel side and the variation of the equivalent inertia of the rear-wheel side is greater than a predetermined difference reference value, as taught by Kaneko. The motivation for doing so would be to reduce wheel slip (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 9, Lee and Kaneko teach the method of controlling posture of a vehicle of claim 8.
Lee does not further teach:
A method of controlling posture of a vehicle further comprising: 
determining, by the controller, the understeer in response to determining that the difference as a result of subtracting the variation of the equivalent inertia of the rear-wheel side from the variation of the equivalent inertia of the front-wheel side is greater than a predetermined first difference reference value; and 
determining, by the controller, the oversteer in response to determining that the difference as a result of subtracting the variation of the equivalent inertia of the front-wheel side from the variation of the equivalent inertia of the rear-wheel side is greater than a predetermined second difference reference value.  
However, Kaneko teaches:
A method of controlling posture of a vehicle further comprising: 
determining, by the controller, the understeer in response to determining that the difference as a result of subtracting the variation of the equivalent inertia of the rear-wheel side from the variation of the equivalent inertia of the front-wheel side is greater than a predetermined first difference reference value (see paragraph 0073 for determining which wheel has the larger slip. How this is performed is a matter of design choice, but it can be performed by subtracting the slip of the rear wheel from the slip of the front wheel. If the subtraction yields a number that is greater than zero (which could be a predetermined first difference reference value), then the front wheel is slipping. As previously stated: the specification of the present application, page 6, lines 12-18 and page 10, lines 6-12, teach that understeer and oversteer can be determined even when there is no lateral movement of the vehicle and the vehicle is driving straight. This raises the question of how understeer and oversteer can be determined? The answer seems to be, according to page 11, lines 22-26, that the applicant views determining understeer or oversteer, as determining front wheel slip and rear wheel slip, respectively. According to page 13, lines 5-7, determining understeer or oversteer is related to answering Yes or No out of S3 and S5. For examination purposes, determining that the front wheels are slipping more than the back will be interpreted as determining understeer, and determining that the back wheels are slipping more than the front will be interpreted as determining oversteer. With that in mind, see Kaneko, paragraphs 0086-0089.) ; and 
determining, by the controller, the oversteer in response to determining that the difference as a result of subtracting the variation of the equivalent inertia of the front-wheel side from the variation of the equivalent inertia of the rear-wheel side is greater than a predetermined second difference reference value (see paragraph 0073 for determining which wheel has the larger slip. How this is performed is a matter of design choice, but it can be performed by subtracting the slip of the front wheel from the slip of the rear wheel. If the subtraction yields a number that is greater than zero (which could be a predetermined second difference reference value), then the rear wheel is slipping).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee and Kaneko, to add the additional features of a method of controlling posture of a vehicle, wherein determining, by the controller, the understeer in response to determining that the difference as a result of subtracting the variation of the equivalent inertia of the rear-wheel side from the variation of the equivalent inertia of the front-wheel side is greater than a predetermined first difference reference value; and determining, by the controller, the oversteer in response to determining that the difference as a result of subtracting the variation of the equivalent inertia of the front-wheel side from the variation of the equivalent inertia of the rear-wheel side is greater than a predetermined second difference reference value, as taught by Kaneko. The motivation for doing so would be to reduce wheel slip (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, Lee teaches the method of controlling posture of a vehicle of claim 1.
Yet Lee does not appear to explicitly further teach:

performing, by the controller, a correction to reduce a torque command for a drive device for driving the vehicle in response to determining the understeer or the oversteer; and 
adjusting, by the controller, an operation of the drive device according to a corrected torque command.  
However, Kaneko teaches:
A method of controlling posture of a vehicle, further comprising: 
performing, by the controller, a correction to reduce a torque command for a drive device for driving the vehicle in response to determining the understeer or the oversteer (note that the specification of the present application, page 6, lines 12-18 and page 10, lines 6-12, teach that understeer and oversteer can be determined even when there is no lateral movement of the vehicle and the vehicle is driving straight. It seems that, at least in some sense, according to page 11, lines 22-26, the applicant views understeer as related to front wheel slip, and oversteer as related to back wheel slip. So the applicant has defined determining “understeer” and “oversteer” as this being done “even when there is no lateral movement of the vehicle and the vehicle is driving straight.” Therefore, determining understeer and oversteer will be interpreted as determining front wheel slip and rear wheel slip, respectively. With that in mind, see Kaneko, paragraph 0005. See also paragraphs 0066 and 0073. These paragraphs teach that a wheel (either the front wheels or rear wheels) are determined to be the “target wheel” by the fact that they slip more. Then “torque limit control” is applied to them. This is also seen in Fig. 7, in which, under the “wheel speed” graph, the front wheel begins to slip. This becomes the “target wheel” and the front motor torque is limited, as can be seen in the “front motor torque” graph of Fig. 7.); and 
adjusting, by the controller, an operation of the drive device according to a corrected torque command (see paragraphs 0066 and 0073 and Fig. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee, to add the additional features of a method of performing, by the controller, a correction to reduce a torque command for a drive device for driving the vehicle in response to determining the understeer or the oversteer; and adjusting, by the controller, an operation of the drive device according to a corrected torque command, as taught by Kaneko. The motivation for doing so would be to reduce wheel slip (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Lee and Kaneko teach the method of controlling posture of a vehicle of claim 14.
Yet Lee does not appear to explicitly further teach:
The method of controlling posture of a vehicle, wherein 
the performing of the correction to reduce the torque command, includes 
performing the correction to reduce the torque command for a front-wheel drive device in response to determining the understeer and 
performing the correction to 19Attorney Docket No. 068268-639001US(Patent)reduce the torque command for arear-wheel drive device in response to determining the oversteer.  
However Kaneko teaches:
The method of controlling posture of a vehicle, wherein 
the performing of the correction to reduce the torque command, includes 
performing the correction to reduce the torque command for a front-wheel drive device in response to determining the understeer (see paragraphs 0005, 0066 and 0073 and Fig. 7. Note that the front or rear wheels can be those determined to be the target wheels. When the front wheels are the target wheels, Kaneko teaches this limitation.) and 
performing the correction to 19Attorney Docket No. 068268-639001US(Patent)reduce the torque command for arear-wheel drive device in response to determining the oversteer (see paragraphs 0005, 0066 and 0073 and Fig. 7. Note that the front or rear wheels can be those determined to be the target wheels. When the back wheels are the target wheels, Kaneko teaches this limitation.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee and Kaneko, to add the additional features of a method of the performing of the correction to reduce the torque command, includes performing the correction to reduce the torque command for a front-wheel drive device in response to determining the understeer and performing the correction to 19Attorney Docket No. 068268-639001US(Patent)reduce the torque command for arear-wheel drive device in determining the oversteer, as taught by Kaneko. The motivation for doing so would be to reduce wheel slip (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Lee and Kaneko teach the method of controlling posture of a vehicle of claim 14.
Yet Lee does not appear to explicitly further teach:
The method of controlling posture of a vehicle, wherein 
a torque correction to reduce the torque command is determined based on the equivalent inertia information of a drive system.  
However Kaneko teaches:
The method of controlling posture of a vehicle, wherein 
a torque correction to reduce the torque command is determined based on the equivalent inertia information of a drive system (see paragraph 0066 for determining where the larger slip is detected and how that is integrated into the solution of torque reduction.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee and Kaneko, to add the additional features of a method of controlling posture of a vehicle, wherein a torque correction to reduce the torque command is determined based on the see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 17, Lee and Kaneko teach the method of controlling posture of a vehicle of claim 16.
Lee further teaches:
A method of controlling posture of a vehicle, wherein 
the vehicle is a four-wheel-drive vehicle having a front-wheel drive device and arear-wheel drive device as the drive devices for driving the vehicle (see paragraph 0015. See paragraph 0006 for a front motor and paragraph 0012 for a driving motor at the rear wheel). 
Yet Lee does not appear to explicitly further teach:
A method of controlling posture of a vehicle, wherein 
the equivalent inertia information of the drive system to determine the torque correction includes a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front-wheel-side drive system and 
a variation of equivalent inertia of arear-wheel side obtained in real time from operation information of arear-wheel-side drive system.  
However Kaneko teaches:
The method of controlling posture of a vehicle, wherein 
the equivalent inertia information of the drive system to determine the torque correction includes a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front-wheel-side drive system and 
a variation of equivalent inertia of arear-wheel side obtained in real time from operation information of arear-wheel-side drive system (for both these bullet points, see paragraph 0073 for detecting slip of each of a front wheel and the rear wheel.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee and Kaneko, to add the additional features of a method wherein the equivalent inertia information of the drive system to determine the torque correction includes a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front-wheel-side drive system and a variation of equivalent inertia of arear-wheel side obtained in real time from operation information of arear-wheel-side drive system, as taught by Kaneko. The motivation for doing so would be to reduce wheel slip (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 18, Lee and Kaneko teach the method of controlling posture of a vehicle of claim 17.

A method of controlling posture of a vehicle, further comprising 
determining the torque correction amount based on a difference between the variation of the equivalent inertia of the front-wheel side and the variation of the equivalent inertia of the rear-wheel side.  
However Kaneko teaches:
A method of controlling posture of a vehicle, further comprising 
determining the torque correction amount based on a difference between the variation of the equivalent inertia of the front-wheel side and the variation of the equivalent inertia of the rear-wheel side (this can broadly and reasonably be interpreted to mean that there is a front wheel slip amount is subtracted from a rear wheel slip amount. And that quantity is used to determine the torque correction amount. With that in mind, see Kaneko paragraph 0073 for determining which wheel has the larger slip and then determining a torque correction. How this is performed is a matter of design choice, but it can be performed by subtracting the slip of the rear wheel from the slip of the front wheel. If the subtraction yields a number that is greater than zero (which could be a predetermined first difference reference value), then the front wheel is slipping. See also Kaneko, paragraphs 0086-0089.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee and Kaneko, to add the additional features of a method wherein determining the torque correction amount based on a difference between the variation of the equivalent inertia see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chimner et al. (US2016/0229290 A1).

Regarding claim 10, Lee teaches the method of controlling posture of a vehicle of claim 1.
Yet Lee does not appear to explicitly further teach:
A method of controlling posture of a vehicle, wherein 
the vehicle is a front-wheel-drive 18Attorney Docket No. 068268-639001US(Patent)vehicle having a front-wheel drive device as a drive device for driving the vehicle, and 
the equivalent inertia information of the drive system includes a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front-wheel-side drive system.  
However, Chimner teaches:
A method of controlling posture of a vehicle, wherein 
the vehicle is a front-wheel-drive 18Attorney Docket No. 068268-639001US(Patent)vehicle having a front-wheel drive device as a drive device for driving the vehicle (see paragraph 0013 for a FWD vehicle), and 
the equivalent inertia information of the drive system includes a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front-wheel-side drive system (one broad reasonable interpretation of this limitation is that the drive system determine “a variation of equivalent inertia of a front-wheel side,” which can be interpreted as the slip of the front wheel. With that in mind, see Chimner paragraph 0020 for determining the current high mu wheel slip speed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee, to add the additional features of a method of controlling posture of a vehicle, wherein the vehicle is a front-wheel-drive 18Attorney Docket No. 068268-639001US(Patent)vehicle having a front-wheel drive device as a drive device for driving the vehicle, and the equivalent inertia information of the drive system includes a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front-wheel-side drive system, as taught by Chimner. The motivation for doing so would be to limit slipping of a slipping wheel (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Yet Lee does not appear to explicitly further teach:
The method of controlling posture of a vehicle, further comprising 
determining the understeer in response to determining that the variation of the equivalent inertia of the front-wheel side is greater than a predetermined variation reference value.
However, Chimner teaches:
The method of controlling posture of a vehicle, further comprising 
determining the understeer in response to determining that the variation of the equivalent inertia of the front-wheel side is greater than a predetermined variation reference value (note that the specification of the present application, page 6, lines 12-18 and page 10, lines 6-12, teach that understeer and oversteer can be determined even when there is no lateral movement of the vehicle and the vehicle is driving straight. It seems that, at least in some sense, according to page 11, lines 22-26, the applicant views understeer as related to front wheel slip, and oversteer as related to back wheel slip. So the applicant has defined determining “understeer” and “oversteer” as this being done “even when there is no lateral movement of the vehicle and the vehicle is driving straight.” Therefore, determining understeer and oversteer will be interpreted as determining front wheel slip and rear wheel slip, respectively. With that in mind, see Chimner, paragraph 0020 for “comparing the current high mu wheel slip speed…against a predetermined…detection threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee and Chimner, to add the additional features of a method of controlling posture of a vehicle, wherein determining the understeer in response to determining that the variation of the equivalent inertia of the front-wheel side is greater than a predetermined variation reference value, as taught by Chimner. The motivation for doing so would be to limit slipping of a slipping wheel (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 12, Lee teaches the method of controlling posture of a vehicle of claim 1.
Yet Lee does not appear to explicitly further teach:
The method of controlling posture of a vehicle, wherein 
the vehicle is arear-wheel-drive vehicle having arear-wheel drive device as a drive device for driving the vehicle, and 
the equivalent inertia information of the drive system includes a variation of equivalent inertia of arear-wheel side obtained in real time from operational information of arear-wheel-side drive system.  

The method of controlling posture of a vehicle, wherein 
the vehicle is arear-wheel-drive vehicle having arear-wheel drive device as a drive device for driving the vehicle (see paragraph 0013 for a RWD vehicle), and 
the equivalent inertia information of the drive system includes a variation of equivalent inertia of arear-wheel side obtained in real time from operational information of arear-wheel-side drive system (see Chimner paragraph 0020 for determining the current high mu wheel slip speed. Note that Chimner teaches in paragraph 0013 that the method can be for either a FWD or a RWD vehicle, and therefore paragraph 0020 is just an example using a FWD vehicle, but still applies in the RWD case using a rear wheel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee, to add the additional features of a method of controlling posture of a vehicle, wherein the vehicle is arear-wheel-drive vehicle having arear-wheel drive device as a drive device for driving the vehicle, and the equivalent inertia information of the drive system includes a variation of equivalent inertia of arear-wheel side obtained in real time from operational information of arear-wheel-side drive system, as taught by Chimner. The motivation for doing so would be to limit slipping of a slipping wheel (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 13, Lee and Chimner teach the method of controlling posture of a vehicle of claim 12.
Yet Lee does not appear to explicitly further teach:
The method of controlling posture of a vehicle, further comprising 
determining the oversteer in response to determining that the variation of the equivalent inertia of the rear-wheel side is greater than a predetermined variation reference value.  
Yet Chimner teaches:
The method of controlling posture of a vehicle, wherein 
determining the oversteer in response to determining that the variation of the equivalent inertia of the rear-wheel side is greater than a predetermined variation reference value (see Chimner, paragraph 0020 for “comparing the current high mu wheel slip speed…against a predetermined…detection threshold.” Note that Chimner teaches in paragraph 0013 that the method can be for either a FWD or a RWD vehicle, and therefore paragraph 0020 is just an example using a FWD vehicle, but still applies in the RWD case using a rear wheel.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee and Chimner, to add the additional features of a method of controlling posture of a vehicle, see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kaneko in further view of Chimner et al. (US2016/0229290 A1).

Regarding claim 19, Lee and Kaneko teach the method of controlling posture of a vehicle of claim 16.
Yet Lee does not further teach
A method of controlling posture of a vehicle, wherein 
the vehicle is a front-wheel- drive vehicle having a front-wheel drive device as the drive device for driving the vehicle, and 
the equivalent inertia information of the drive system to determine the torque correction includes a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front- wheel-side drive system.  
However, Kaneko teaches:
A method of controlling posture of a vehicle, wherein 
the equivalent inertia information of the drive system to determine the torque correction includes a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front- wheel-side drive system (see paragraph 0066 and 0073).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee and Kaneko, to add the additional features of a method wherein the equivalent inertia information of the drive system to determine the torque correction includes a variation of equivalent inertia of a front-wheel side obtained in real time from operational information of a front- wheel-side drive system, as taught by Kaneko. The motivation for doing so would be to reduce wheel slip (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Lee and Kaneko do not appear to explicitly further teach:
A method of controlling posture of a vehicle, wherein 
the vehicle is a front-wheel- drive vehicle having a front-wheel drive device as the drive device for driving the vehicle. 
However, Chimner teaches:
the vehicle is a front-wheel- drive vehicle having a front-wheel drive device as the drive device for driving the vehicle (see paragraph 0013 for a FWD vehicle).
see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 20, Lee and Kaneko teach the method of controlling posture of a vehicle of claim 16.
Yet Lee does not further teach
A method of controlling posture of a vehicle, wherein 
the vehicle is a rear-wheel- drive vehicle having a rear-wheel drive device as the drive device for driving the vehicle, and 
the equivalent inertia information of the drive system to determine the torque correction includes a variation of equivalent inertia of a rear-wheel side obtained in real time from operational information of a rear- wheel-side drive system.  
However, Kaneko teaches:
A method of controlling posture of a vehicle, wherein 
the equivalent inertia information of the drive system to determine the torque correction includes a variation of equivalent inertia of a rear-wheel side obtained in real time from operational information of a rear- wheel-side drive system (see paragraph 0066 and 0073).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lee and Kaneko, to add the additional features of a method wherein the equivalent inertia information of the drive system to determine the torque correction includes a variation of equivalent inertia of a rear-wheel side obtained in real time from operational information of a rear- wheel-side drive system, as taught by Kaneko. The motivation for doing so would be to reduce wheel slip (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Lee and Kaneko do not appear to explicitly further teach:
A method of controlling posture of a vehicle, wherein 
the vehicle is a rear-wheel- drive vehicle having a front-wheel drive device as the drive device for driving the vehicle. 
However, Chimner teaches:
the vehicle is a front-wheel- drive vehicle having a rear-wheel drive device as the drive device for driving the vehicle (see paragraph 0013 for a FWD vehicle).
see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flaum (U.S. Pat. No. 10,086,838 teaches slip on axels, two electric motors, and shifting  torque by a ratio if front wheels are slipping. 
Mita (US2016/0152238 A1) teaches that when front wheel exceeds slip limit, activate AWD and reducing overall engine torque
Matsuno (U.S. Pat. No. 5,737,714) teaches reducing and/or redistributing torque when slip is detected. 
Wu (US2010/0332094 A1) teaches adding torque to the back wheel if the front wheel is slipping. But compares the front wheels to each other, than the back wheels to each other, than the most slipping front wheel to a predetermined threshold. Then 
Cho (US2018/0056980) teaches torque control.
Chang et al. (US2018/0162349 A1). Suggests a variation in equivalent inertia in S2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665